Citation Nr: 0215852	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  94-47 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic lumbosacral strain.

2.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to April 
1969.

By rating decision dated in October 1969, the Regional Office 
(RO) denied the veteran's claim of entitlement to service 
connection for lumbosacral strain.  He was notified of this 
decision and of his right to appeal by a letter dated later 
that month.  Following the receipt of additional evidence, 
the RO again denied service connection in a November 1969 
confirmed rating action, and the veteran was informed of this 
action by a letter dated that month.  A timely appeal was not 
received.  

The veteran subsequently sought to reopen his claim for 
service connection for chronic lumbosacral strain.  In a 
rating decision dated in September 1992, the RO concluded 
that there was no evidence of aggravation of a preexisting 
back injury, and the denial of service connection remained in 
effect.  By rating action dated in August 1993, the RO held 
that new and material evidence had been submitted to reopen 
the claim for service connection for chronic lumbosacral 
strain, but denied the claim on the merits.  In addition, the 
RO denied service connection for peripheral neuropathy on a 
secondary basis.  The veteran appealed these determinations 
to the Board of Veterans' Appeals (Board) which, by decision 
in March 1998, concluded that the evidence submitted by the 
veteran was not new and material, and his claim for service 
connection for chronic lumbosacral strain remained denied.  
In addition, the Board denied the veteran's claim for service 
connection for peripheral neuropathy.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  By Court Order dated 

March 12, 1999, the Court vacated the Board's decision and 
remanded the matters.  In December 1999, the Board remanded 
the case to the RO to clarify the veteran's desire for a 
hearing.  The case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  By rating decision dated in October 1969, the RO denied 
service connection for chronic lumbosacral strain.  The 
veteran was notified of this decision, but did not file a 
timely appeal.

2.  The evidence received since the October 1969 RO 
determination is cumulative or redundant of information 
previously considered, and the additional evidence, by itself 
or in connection with previous submissions, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
chronic lumbosacral strain.

3.  Service connection is not in effect for any disability.

4.  The veteran's peripheral neuropathy of the lower 
extremities was initially demonstrated many years after 
service, and has not been shown to be related to service.


CONCLUSIONS OF LAW


1.  The RO's decision of October 1969 which denied service 
connection for chronic lumbosacral strain is final.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.104(a) (2001);  38 C.F.R. §§ 20.302, 20.1103 (2002).


3.  The evidence received since the October 1969 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for chronic lumbosacral strain.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).

4.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by active service, nor is it 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.310(a) (2001)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  


VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  The Board 
notes that by letter dated in August 2001, the veteran was 
informed of the VCAA.  Its provisions were set forth in the 
supplemental statement of the case issued in February 2002.  
The correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim, 
as well as the actions expected of him and those the VA would 
provide, have been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Additionally, the record 
contains a VA clinical opinion as to the etiology of the 
disability at issue.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the veteran by 
the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

I.  New and material evidence 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The provisions of 38 C.F.R. § 3.156 
which define new and material evidence were changed in 2001, 
but only as to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).)  Under the standard in effect in the 
veteran's case, newly received evidence may be sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the veteran was informed 
of the last final disallowance of the claim for service 
connection for chronic lumbosacral strain in October 1969.  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  In 
order to do so, the Board will separately describe the 
evidence that was of record at that time, and the evidence 
presented subsequently.  The prior evidence of record is 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  


The "old" evidence 

On a report of medical history in February 1968, in 
conjunction with the entrance examination, the veteran 
reported a history of recurrent back pain.  It was indicated 
that he had injured his back in 1964, that he wore a brace 
for one week, and had full use, with no limitation of 
activity in 1968.  A clinical evaluation of the spine on the 
entrance examination in February 1968 was normal.  The 
service medical records disclose that the veteran was seen in 
August 1968 with chronic lumbosacral strain.  It was noted 
that he had limitation of motion of the lumbar spine.  
Straight leg raising was positive at 75 degrees, bilaterally.  

The veteran was seen in the orthopedic clinic in October 
1968, and related that he had experienced chronic low back 
pain since an injury to the lower back in 1964.  He 
complained of pain in the anterior aspect of the thighs in 
cold or damp weather.  He had been treated with pills, 
physical therapy and a back brace, but there was no relief of 
his symptoms.  Almost any activity reportedly made the pain 
worse.  Following an examination, the impression was that the 
veteran's symptoms were compatible with a chronic lumbosacral 
strain.  The examiner commented that he could find no 
objective evidence on physical examination or X-ray study to 
indicate any other orthopedic disease.  

The veteran was referred for a psychiatric evaluation in 
January 1969.  He related that he had been involved in an 
industrial accident four years earlier, that he first 
developed low back pain about two weeks after the accident, 
and that he was forced to quit his job.  He stated that the 
difficulty became more marked after his first two weeks in 
service.  The veteran further indicated that after being in 
service for two weeks, he decided that it was not for him and 
that he started to complain about his lower back.  

On a report of medical history in January 1969, in 
conjunction with the separation examination, the veteran 
reported a history of recurrent back pain.  It was noted that 
the pain had been present since 1964.  A clinical evaluation 
of the spine on the separation examination in January 1969 
was abnormal.  He was seen in the orthopedic clinic in March 
1969, and it was indicated that there was no change in the 
nature or severity of the complaints since the evaluation in 
October 1968.  Following an examination, the impression was 
that no objective evidence of orthopedic disease was found on 
physical examination or X-ray study of the veteran's lumbar 
spine.  

In a statement dated in May 1969, a private physician related 
that he had treated the veteran in July "1968," and that he 
complained of pain in the lower portion of the back with 
aching of the legs since 1964.  The diagnosis was probable 
unstable spine at the L5-S1 segment.

The veteran was examined by the VA in June 1969.  The 
pertinent diagnosis was chronic lumbosacral strain.

The veteran was hospitalized by the VA in September 1969 for 
complaints of back pain.  He described the initial injury to 
his back in 1964 and related that he had been treated with a 
conservative regime, and that he did fairly well.  An 
examination revealed some limitation of back motion.  He had 
spasm that disappeared on standing on one leg versus the 
other.  He had generalized hyperreflexia and questionable 
decreased sensation in the L4 dermatome on the right.  The 
diagnosis was chronic lumbosacral strain.

The RO decisions of October and November 1969

By decisions dated in October and November 1969, the RO 
denied service connection for chronic lumbosacral strain.  It 
was indicated in the earlier decision that the veteran had 
injured his back prior to service and in the absence of a 
superimposed injury during service, aggravation during 
service was not demonstrated.

The additional evidence 

The evidence submitted since the RO's October 1969 decision 
consists of private and VA medical records dated from 1965 to 
1997, a statement from an acquaintance, and transcripts of 
hearings conducted at the RO and before the undersigned.  In 
a statement dated in October 1965, a private physician 
reported that he had seen the veteran for complaints of low 
back pain since an accident in July 1964.  It was noted that 
all methods of treatment had failed to relieve the pain.  The 
examiner noted that the veteran had a lumbar sprain.  Private 
medical records show that in September 1975, the veteran 
related that he had experienced pain in the lower back area 
since the previous August.  In July 1979, the veteran was 
building a six-tier scaffold and he felt pain in his lower 
back as he was pulling it up.   A lumbar sprain and sciatic 
neuritis were noted.  

In a statement dated in August 1991, W.H., Jr., related that 
he had known the veteran for around fifteen years, and that 
the veteran had worked for him for almost ten years.  He 
noted that the veteran was a diligent worker, despite the 
fact that he had difficulty with his back at times.  

Additional medical records reflect treatment for back 
complaints many years after service.

The veteran was examined by the VA in September 1996.  The 
veteran denied having problems with his back prior to 
service.  He reported that he was in basic training and doing 
a lot of truck driving when he began having increasing pain 
in the back.  He denied having any specific injury to the 
back.  He claimed that he had experienced continued problems 
with pain in the back since that time.  Following an 
examination, the pertinent impression was history of 
degenerative disc disease, mechanical back pain, without 
radicular findings, but history of disc herniation of L4-5 
and L5-S1 on magnetic resonance imaging.  The examiner noted 
that the claims folder was not available for review.  

On VA examination of the spine in April 1997, the examiner 
reported that he had reviewed all the information contained 
in the claims folder.  The veteran stated that he had been 
diagnosed with lumbosacral strain prior to service and that 
during service, he continued to have increasing low back 
pain.  He asserted that the pain became worse when he was 
doing his physical fitness activities.  He said that he did 
not have any problems with neurological injury during 
service, but that around 1990-1991, he had some episodes of 
sciatic pain.  Following an examination, the examiner 
commented that it was his opinion that the veteran had 
mechanical low back pain prior to service and continued to 
have mechanical low back pain while he was in service.  He 
added that the veteran continued to have mechanical low back 
pain at the present time.  The examiner concluded that he 
believed that the veteran's time in service did not increase 
the damage to his lower back.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West Supp. 2002).

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 1991).  

In order to establish aggravation of a pre-existing disorder, 
clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preserve disability underwent an increase in severity during 
service.  This includes medical facts and principles that are 
to be considered to determine whether the increase is due to 
the natural progress of the condition.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306 (2001).

Extensive medical records have been associated with the 
claims folder since the RO's determination of 1969.  With the 
exception of the October 1965 statement from the veteran's 
private physician, all the medical records reflect treatment 
for the veteran's back condition at least six years following 
his discharge from service.  Clearly, such records have 
minimal, if any, bearing on whether the veteran's preexisting 
back disability increased in severity during service.  It is 
significant to point out that the only medical opinion 
concerning this matter is contained in the report of the VA 
examination conducted in April 1997.  As noted above, at that 
time, the examiner, following a comprehensive review of the 
claims folder, commented that the veteran mechanical back 
pain prior to service, during service, and following service.  
He opined that the evidence did not establish that it 
increased in severity during service.  This conclusion is 
uncontroverted in the record.  The only evidence supporting 
the veteran's claim consists of his statements, to include 
his testimony at two hearings, to the effect that his back 
disability increased in severity during service.  Since the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The medical 
opinion of the VA physician is of greater probative value 
than the veteran's statements regarding the onset of his back 
disability.  The Board finds in this instance that while the 
additional clinical evidence was not considered by the RO in 
the October 1969 rating decision, such evidence, considered 
in conjunction with the record as a whole, is merely 
cumulative and does not relate to the basis for the prior 
final denial.  Indeed, the additional evidence provides no 
findings suggesting that the veteran's low back disability 
increased in severity during service.  Consequently, the 
additional clinical and other evidentiary information which 
has been generated since the October 1969 decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Board concludes, 
therefore, that the evidence is not new and material, and the 
claim for service connection for chronic lumbosacral strain 
is not reopened.

	II.  Service connection for peripheral neuropathy of the 
lower extremities 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).


The evidence in support of the veteran's claim consists of 
service medical records reflecting his complaints in October 
1968 of pain in the anterior aspects of the thighs in cold 
and damp weather.  In addition, the Board notes that in a May 
1969 report, a private physician noted that the veteran had 
increased sensitivity to pinprick and that there was evidence 
of instability of the L5-S1 segment.  The VA examination of 
June 1969 demonstrated questionable hypesthesia of the S1 
dermatome on the right.  Finally, it is significant to 
observe that peripheral neuropathy was noted following an 
electromyogram of the lower extremities in June 1991.  A 
private physician noted in a letter dated that month that 
sensory motor peripheral neuropathy is usually found in 
people with diabetes, kidney disease, excessive alcohol use 
and, occasionally, in people with peripheral vascular 
disease.  The physician added that sometimes herniated discs 
in the low back can cause a nerve to be pinched off, 
resulting in radiculopathy.  He commented, however, that the 
veteran did not have this.  

The evidence against the veteran's claim includes the fact 
that the service medical records contain no findings 
suggestive of peripheral neuropathy.  In addition, it is not 
disputed that peripheral neuropathy was initially documented 
many years after service.  However, there is no competent 
evidence of record which links the peripheral neuropathy to 
service.  The main argument advanced by and on behalf of the 
veteran is that the peripheral neuropathy is secondary to his 
low back disability.  The fact remains, however, that service 
connection has not been established for any back disorder.  
There is no basis, accordingly, for a grant of service 
connection for peripheral neuropathy of the lower extremities 
on a secondary basis.  As the preponderance of the evidence 
is against the claim, the appeal is denied.



ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
chronic lumbosacral strain, the appeal is denied.

Service connection for peripheral neuropathy of the lower 
extremities is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

